Citation Nr: 0515592	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-34 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 30 
percent for service-connected bronchial asthma.

4.  Entitlement to a disability rating in excess of 10 
percent for service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Waco, Texas, 
that denied the above claims.  

In a May 2005 informal hearing presentation, the veteran's 
representative requested that the veteran be awarded service 
connection for sinusitis, including as a result of exposure 
to Agent Orange.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset during 
active service or result from disease or injury in active 
service.

2.  Tinnitus did not have its onset during active service or 
result from disease or injury in active service.

3.  Pulmonary function tests (PFTs) do not indicate FEV-1 
(post) of 40 to 55 percent of predicted; or FEV-1/FVC (post) 
of 40 to 55 percent.   

4.  Current medical evidence of record does not show monthly 
visits to a physician for required care of exacerbations or 
that the veteran requires intermittent courses of systemic 
corticosteroids for the service-connected bronchial asthma.




5.  Allergic rhinitis is manifested by an  approximate 40 to 
50 percent nasal obstruction on the right side, an 
approximate zero percent nasal obstruction on the left side, 
without evidence of polyps.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002);  38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2004).

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

3.   The criteria for a disability rating greater than 30 
percent for bronchial asthma are not met.  38 U.S.C.A. § 1155 
(West  2002); 38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.97, 
Diagnostic Code 6602 (2004).

4.  The criteria for a disability rating greater than 10 
percent for allergic rhinitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6522 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  




Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in August 2002, March 2003, and 
June 2003.  The veteran was told of what was required to 
substantiate his claims for service connection and for an 
increased disability rating, of his and VA's respective 
duties, and was asked to submit evidence and/or information 
in his possession to the RO.  The veteran's claim was 
initially adjudicated by the RO in December 2002.  To 
requisite notice letter was provided to the veteran in August 
2002, which was prior to the initial adjudication.  
Accordingly, there has been no prejudicial defect as to the 
timing of the notice provided to the veteran.

Although the March 2003 and June 2003 notice letters were 
provided to the veteran subsequent to initial adjudication of 
his claim, given the initial August 2002 notice letter, 
coupled with the fact that any subsequently submitted 
evidence was considered by the RO in the October 2003 
Statement of the Case (SOC) and the March 2004 Supplemental 
Statement of the Case (SSOC), any defect with respect to the 
timing of the notices was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
no evidence has been received following the latter notice 
letters that had not been considered by the RO.  The veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claims.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  



38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  The veteran stated that he had 
been treated by Dr. Baldwin in the past, but that he was 
retired from practice.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, the veteran underwent VA 
examinations in October 2002 and July 2003.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Bilateral hearing loss

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1112, 1137 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain organic diseases of the 
nervous system may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2003); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A report of medical examination completed at entrance into 
service in February 1966 shows that upon clinical evaluation, 
the veteran's ears were generally normal.  Pure tone 
thresholds (converted from ASA to ISO) in the right ear at 
500, 1000, 2000, 3000, and 4000 Hertz were found to be 25, 
20, 20, 20, and 15 decibels, respectively.  Pure tone 
thresholds in the left ear were (converted from ASA to ISO) 
25, 20, 20, 20, and 15 decibels, respectively.  

A report of medical examination completed at separation from 
service in January 1970 shows that upon clinical evaluation, 
there was a scar on the left ear drum.  The veteran denied 
any hearing loss or running of the ears.  Pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz were found to be 5, 0, -10, -10, and -5 decibels, 
respectively.  Pure tone thresholds in the left ear were 10, 
0, -5, 0, and 15 decibels, respectively.

Subsequent to service, a VA examination report dated in 
November 1973 shows that physical examination of the ears 
revealed normal canals and drums with no hearing loss noted.

A VA audio examination report dated in November 2002 shows 
that veteran reported that while in service, on a tour of 
duty in the Republic of Vietnam, he had significant noise 
exposure.  He related one incident in particular wherein he 
experienced acoustic trauma causing bleeding in his ears and 
significant temporary threshold shift in his hearing.  He 
indicated having been hospitalized, but that his hearing 
eventually returned to normal.  The diagnosis, in pertinent 
part, was bilateral high frequency sensorineural hearing 
loss.  Pure tone thresholds in the right ear at 1000, 2000, 
3000, and 4000 Hertz were 10, 5, 15, and 40 decibels, 
respectively.  Pure tone thresholds in the left ear were 10, 
5, 45, and 55 decibels, respectively.  A controlled speech 
discrimination test (Maryland CNC) revealed speech 
recognition of 100 percent in the right ear and 96 percent in 
the left ear.  

Upon review of the entire claims folder, the examiner opined 
that there was no evidence of the onset or progression of 
hearing loss while on active duty.  He concluded that it was 
less likely than not that the veteran's hearing loss was 
related to noise exposure or acoustic trauma while on active 
duty.  Although the veteran did describe the incident in 1968 
resulting in bleeding and ringing in both ears, it would 
appear he had complete healing with no sequelae from that 
incident.

The preponderance of the evidence is against the veteran's 
claim for service connection for bilateral hearing loss as he 
has not shown that his current bilateral hearing loss 
disability is related to his period of active service.  A 
hearing loss disability within the meaning of the applicable 
VA regulations was not shown during service or within one 
year of the veteran's separation from service.  As there is 
no evidence of an in-service hearing loss disability and no 
evidence that the current bilateral hearing loss disability 
as defined by 38 C.F.R. § 3.385 is etiologically related to 
service, entitlement to service connection is not warranted.

On the contrary, the November 2002 VA examiner's opinion set 
forth that it was less likely than not that the veteran's 
hearing loss was related to noise exposure or acoustic trauma 
while on active duty, and that any results of acoustic trauma 
during service appeared to have healed completely with no 
sequelae.  This opinion was definitive and based upon a 
complete review of the file.  It is, therefore, found to 
carry probative weight.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

Lay statements submitted on behalf of the veteran by various 
family members and friends from March 2003 to May 2003 show 
that they reported having knowledge that the veteran has had 
a history of hearing loss for as long as they have known him.  
The veteran's contention, as well as those of the lay persons 
hereinabove, are not competent, as they have not shown that 
they possess the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The veteran reported that Dr. Baldwin, who is now retired, 
told him that trauma to his ears could cause hearing loss.  
However, "hearsay medical evidence" does not constitute 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for bilateral hearing loss.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107 (West 2002).




Bilateral tinnitus

The veteran's service medical records were negative for any 
incidents of tinnitus or reported ringing in the ears.  
Subsequent to service, the November 1973 VA examination 
report shows that physical examination of the ears revealed 
normal canals and drums with no hearing loss noted.  There 
was no mention of any reported tinnitus.

The November 2002 VA audio examination report shows that the 
veteran reported that while in service, on a tour of duty in 
the Republic of Vietnam, he had significant noise exposure.  
He related one incident in particular wherein he experienced 
acoustic trauma causing bleeding in his ears and significant 
temporary threshold shift in his hearing.  He indicated 
having been hospitalized, but that his hearing eventually 
returned to normal.  Upon review of the entire claims folder, 
the examiner opined that as there was no evidence of reported 
tinnitus during service, it was less likely than not that the 
veteran's current tinnitus was related to noise exposure or 
acoustic trauma while on active duty.  Although the veteran 
did describe the incident in 1968 resulting in bleeding and 
ringing in both ears, it would appear he had complete healing 
with no sequelae from that incident.

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with tinnitus.  He did not complain of tinnitus 
until many years after his separation form service.  The 
examiner in November 2002 concluded that the veteran's 
current reported tinnitus was less likely than not 
etiologically related to service.  

The veteran's assertions as to his having tinnitus that was 
manifested as a result of noise exposure during his period of 
active service cannot be deemed as competent medical 
evidence.  As indicated above, as a layperson, he is not 
qualified to render medical opinions regarding matters, such 
as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Espiritu, 2 Vet. App. at 
495.

The veteran reported that Dr. Baldwin, who is now retired, 
told him that trauma to his ears could cause ringing.  
However, "hearsay medical evidence" does not constitute 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

As the Board noted earlier in Hickson, supra, in order to 
prevail on the issue of service connection, there must be in-
service incurrence or aggravation of tinnitus.  As there is 
no record of such in-service incurrence or aggravation of 
tinnitus, and no nexus established between the current 
reported disability and service by a competent authority, 
service connection cannot be established.

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for tinnitus.  See Degmetich, 104 F.3d at 1328; 
Gilpin, 155 F.3d at 1353.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107 (West 2002).


Higher disability ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2004), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2004).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2004); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


Bronchial asthma 

The bronchial asthma is evaluated pursuant to Diagnostic Code 
6602.  Under this diagnostic code provision, where there is 
FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC  of 56 to 
70 percent, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication a 30 
percent disability rating is warranted.  Where there is FEV-1 
of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 
percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids, a 60 percent disability rating is warranted.  
Where there is FEV-1 less than 40 percent predicted, or FEV- 
1/FVC less than 40 percent, or more than one attack per week 
with episodes of respiratory failure, or requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications the maximum 100 percent is 
warranted.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2004).  

Supplementary information published with the promulgation of 
the rating criteria notes that The American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommends testing for pulmonary function 
after optimum therapy and suggests that post-bronchodilator 
findings are the standard basis of comparison of pulmonary 
function.  See 61 Fed. Reg. 46,723 (Sept. 5, 1996).

The Board has reviewed the PFTs of record since the filing of 
the veteran's claim.  A VA examination report dated in 
October 2002 shows severe chronic bronchitis, intolerance to 
a litany of odors and fumes, which the veteran felt caused 
him to have trouble breathing, and poor exercise tolerance.  
Pre-medication testing revealed that FEV-1 was 68 percent of 
predicted and  FEV-1/FVC was 62 percent.  Post-medication 
testing revealed FEV-1 was 70 percent of predicted and  FEV-
1/FVC was 66 percent.  The interpretation was obstructive 
pattern, mild impairment.  The examiner could not rule out 
concomitant restriction or air trapping.  There was no 
significant bronchodilator response.  The veteran's 
medications included chlorpheniramine, beclomethasone oral 
inhalation, sodium chloride nasal solution, salmeterol, 
naproxen, albuterol oral inhaler and solution, and 
montelukast sodium tablets. 

A VA examination report dated in July 2003 shows that the 
veteran reported an intolerance to certain odors and fumes, 
which he felt caused him to have trouble breathing and 
resulted in increased exertion with activity.  The diagnosis, 
in pertinent part, was bronchial asthma, mild to moderate 
symptoms (reactive airway disease with marked sensitivity to 
various substances such as perfumes and other odors).  The 
examiner noted that the veteran also had allergic rhinitis 
and chronic obstructive pulmonary disease stemming from a 
long history of heavy cigarette use.  Pre-medication testing 
revealed that FEV-1 was 74 percent of predicted and FEV-1/FVC 
was 68 percent.  Post-medication testing revealed FEV-1 was 
79 percent of predicted and FEV-1/FVC was 73 percent.  The 
interpretation was obstructive pattern, mild impairment.  The 
veteran's medications included chloramphetamine for allergy, 
beclomethasone oral inhalation, salmeterol 2 puffs twice a 
day, albuterol inhaler and albuterol solution, ipratropium, 
and montelukast tablets. 

Reviewing the results of the foregoing diagnostic testing in 
conjunction with the criteria of Diagnostic Code 6602, there 
is no evidence of post-drug FEV-1 of 40 to 55 percent 
predicted, or; post-drug FEV-1/FVC of 40 to 55  percent.  
Therefore, disability rating greater than the currently 
assigned 30 percent is not warranted  based on PFT findings.

Under the rating criteria currently in effect, a 60 percent 
evaluation may be awarded based on findings other than PFT 
results.  However, the record does not contain  objective 
evidence documenting the required medical care.  There is no 
evidence of record of at least monthly visits to a physician 
for required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  The veteran stated in January 2003 that he 
was unable to visit a doctor on a monthly basis.  The veteran 
requires intermittent inhalational or oral bronchodilator 
therapy, and a 30 percent evaluation is clearly warranted for 
this.  There is no evidence indicating that he requires the 
use of corticosteroids.  
An evaluation  greater than 30 percent is not warranted as 
the disability picture associated with the veteran's current 
level of disability does not more nearly approximate a 60 
percent evaluation.  

As the preponderance of the evidence is against the claim for 
an evaluation greater than 30 percent for bronchial asthma, 
the reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2004).


Allergic rhinitis

The veteran's allergic rhinitis is evaluated pursuant to 
Diagnostic Code 6522, which provides that allergic or 
vasomotor rhinitis without polyps, but with greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side warrants a 10 percent 
disability rating.  Allergic or vasomotor rhinitis with 
polyps warrants a 30 percent disability rating.  

A VA examination report dated in October 2002 shows that the 
veteran reported allergic rhinitis which he associated with 
his asthma, wherein the drainage from his upper airway would 
get into his throat and aggravate his asthma.

A VA examination report dated in November 2002 shows that 
examination of the nose revealed nasal septum deviation of 
the right side with about 40 to 50 percent nasal obstruction 
on the right side and zero percent obstruction on the left 
side.  The middle inferior turbinates were somewhat pale and 
swollen.  There was no mucous present in the nose or nasal 
pharynx.  The diagnosis, in pertinent part, deviated nasal 
septum, with 40 to 50 percent nasal obstruction on the right 
side and zero percent on the left; and allergic rhinitis.

A VA examination report dated in July 2003 shows that the 
prior report of allergic rhinitis with drainage from his 
upper airway into his throat aggravating his asthma was 
noted.  The veteran reported that his nasal symptoms have 
gradually become worse over the years, and that his nasal 
symptoms were often precipitated by exposure to perfume, 
exhaust, and other odors, but were not seasonal.  The 
diagnosis, in pertinent part, was allergic rhinitis, and 
reference was made to the November 2002 VA examination 
report.

The veteran's service-connected allergic rhinitis is 
manifested by an approximate 40 to 50 percent nasal 
obstruction on the right side, an approximate zero percent 
nasal obstruction on the left side.  There is no evidence of 
polyps.  

Reviewing the results of the foregoing in conjunction with 
the criteria of Diagnostic Code 6522, a disability rating 
greater than the currently assigned 10 percent is not 
warranted as there is no evidence of record that the 
veteran's service-connected allergic rhinitis is manifested 
by polyps.  The Board has considered the application of 
Diagnostic Codes  6523 and 6524, however, the veteran is not 
shown to have bacterial rhinitis or granulomatous rhinitis.   
The veteran has requested a higher rating based upon his 
sinus drainage, with consideration of diagnostic codes 6510-
6514.  As noted above in the Introduction, the issue of 
service connection for sinusitis has been referred to the RO 
for appropriate action.



As the preponderance of the evidence is against the claim for 
an evaluation greater than 10 percent for allergic rhinitis, 
the reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2004).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to a disability rating in excess of 30 percent 
for service-connected bronchial asthma is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected allergic rhinitis is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


